ORIGINA          REISSUED FOR PUBLICATION
                                                                                                  SEP 26 2018
          3Jn tbe Wntteb $>tateS' (!Court of jfeberal QClaimS'                                       OSM
                                   OFFICE OF SPECIAL MASTERS                            U.S. COURT OF FEDERAL CLAIMS
                                            No. 17-509V
                                        Filed: August 7, 2018

    ************* * *
                                                                                                    FILED
    CYNTHIA LOWERY GRADY,                           *       UNPUBLISHED                          AUG - 7 2018
                                                    *
                  Petitioner,                       *                                        Fio~RCOURT OF
    V.                                              *       Decision on Costs; Pro Se              AL CLAIMS
                                                    *
    SECRETARY OF HEALTH                             *
    AND HUMAN SERVICES,                             *
                                                    *
                  Respondent.                       *
    * * * * * * * * * * * * * * *
Cynthia Lowery Grady, Pro Se, Sapphire, NC
Alexis Babcock, Esq., U.S. Department of Justice, Washington, DC, for respondent.

                       DECISION ON PETITIONER'S FEES AND COSTS 1

Roth, Special Master:

       On April 6, 2017, Cynthia Grady ("Ms. Grady," or "petitioner") filed a petition prose in
the National Vaccine Injury Compensation Program. 2 Petitioner alleges that she developed acute
poliomyelitis in 1960 and post-polio syndrome in or around 2000 as a result of an oral polio
vaccination she received in or around 1959. Petition ("Pet.") at 3, ECF No. 1. On March 19, 2018,
the undersigned issued a Decision dismissing the petition on statute of limitations grounds.
Decision, ECF No. 21.



1
  Although this Decision has been formally designated "unpublished," it will neve1t heless be posted on the
Cou1t of Federal Claims's website, in accordance with the £-Government Act of 2002, Pub. L. No. I 07-
34 7, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Decision
will be available to anyone with access to the internet. However, the parties may object to the Decision' s
inclusion of ce1tain kinds of confidential information. Specifically, under Vaccine Rule l 8(b), each party
has fou1teen days within which to request redaction "of any information furnished by that pa1ty: (I) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy." Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public. Id.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all"§" references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).




                                                                              7 •• 5 257 • 0001 8602 3 • 48
        On June 4, 2018, petitioner filed a Motion for Fees and Costs. Motion for Fees, ECF No.
25. Petitioner requests fees in the amount of$5,025.00 and costs in the amount of$324.00, for a
total amount of $5,349.00. Id. at 1.

          On June 15, 2018, respondent filed a response to petitioners' Motion for Fees. Response,
ECF No. 26. Respondent objected to any award of fees and costs, submitting, "Petitioner is not
entitled to receive compensation for time spent working on her own case." Id. at 1 (internal
citations omitted). Respondent noted that, although petitioner's request for expenses could be
considered reimbursable, petitioner had not provided any receipts to document her claimed costs.
Id. at 2.

          Petitioner was ordered to file documentation in support of her claimed expenses.
Scheduling Order, ECF No. 27. Additionally, it was noted that petitioner had not paid the $400.00
filing fee. She was ordered to either pay the filing fee or file a Motion to Proceed informa pauperis.
Id. at I.

        On July 30, 2018, petitioner filed documentation in support of her request for fees and costs
as well as a Motion for Leave to Proceed informa pauperis, which was granted. ECF Nos. 28-30.

         The Vaccine Act permits an award of"reasonable attorneys' fees" and "other costs," even
if a petitioner's claim is unsuccessful. § 15(e)(l); see also Sebelius v. Cloer, 569 U.S. 369 (2013)
(Finding that an unsuccessful petition may still be eligible for an award of attorneys' fees and
costs). However, the Vaccine Program consistently denies' petitioners who are pro se, or
representing themselves, from being compensated for time spent working on their own claims.
A.M by Miller v. Sec'y of Health & Human Servs., No. 16-883V, 2018 WL 1312200, at *3
(denying fees for petitioner who was also a licensed paralegal); see also Uscher v. Sec '.Y ofHealth
& Human Servs. No. 15-7698V, 2017 WL 837693, at *2 (Fed. Cl. Spec. Mstr. Mar. 3, 2017)
("petitioner cannot be reimbursed for time spent pursuing this case"); Karbusheva v. Sec '.Y of
Health & Human Servs., No. 13-40V, 2016 WL 3022101, at *2 (Fed. Cl. Spec. Mstr. Feb. 26,
2016) (Costs "not permitted for pro se petitioners, such as [petitioner's] time spent on the matter");
Kooi v. Sec'y ofHealth & Human Servs., 2007 WL 5161800, at *5 (Fed. Cl. Spec. Mstr. Nov. 21,
2007) ("When medical record collection is done by petitioners [petitioner's time spent] is non-
compensable [ ... ]. When the collection of medical records is done by petitioners' attorney it is
considered compensable.").

        Petitioner has requested fees of $5,025.00. Petitioner estimates that she spent 67 hours on
her claim, including but not limited to tasks such as acquiring medical records, contacting potential
attorneys, and preparing documents filed with the Comi. However, these activities in pursuing
one's own claim are considered non-compensable. Kooi at *5, 2007 WL 5161800. Therefore,
petitioner's request for fees is denied.

       While it is well-settled that petitioners may not be awarded fees for time that they spend
working on their own claim, petitioners may be reimbursed for reasonable out of pocket expenses
incurred in pursuing a claim. Here, petitioner has requested a total of $324.00 in costs. Motion for
Fees at 1. The requested costs consist of postage, copying costs, and mileage costs. Id. The
undersigned finds petitioner's requested costs to be reasonable.


                                                 2
            Based on the foregoing, the undersigned awards the total of $324.00, representing
    reimbursement for out-of-pocket costs in the form of a check made payable to petitioner. The Clerk
    of the Court is directed to enter judgment in accordance with this Decision.3

           IT IS SO ORDERED.



             ~/71/If
           Date




3
  Pursuant to Vaccine Rule 1 l(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.

                                                     3